This action is based on section 3 of article XII of the Constitution and section 322 of the Civil Code (as of April, 1929) for the recovery of stockholders' liability. Judgment went for plaintiff.
[1] The one point raised on appeal may be simply stated and its solution needs no detail as to facts. That point is: *Page 783 
Are those who subscribed for stock prior to but in contemplation of incorporation, and who are named in the articles of incorporation as such subscribers, stockholders of the corporation under the stockholders' liability law between the date of incorporation and the date of issuance of the corporation commissioner's permit to issue the stock subscribed?
The trial court answered this question in the affirmative, and we think correctly. The point is not new and has been passed on more or less directly in the following California cases:Mitchell v. Beckman, 64 Cal. 117 [28 P. 110], UnitedStates Nat. Bank v. Stiller, 216 Cal. 324 [14 P.2d 78],Coast Amusements, Inc., v. Stineman, 115 Cal.App. 746
[2 P.2d 447], Western Pac. Paper Co., Inc., v. HollywoodTopics, 113 Cal.App. 305 [298 P. 35], and Stewart v.Ingleberg, 207 Cal. 595 [279 P. 661].
Judgment affirmed.
Craig, J., and Archbald, J., pro tem., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 22, 1934, and an application by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 20, 1934.